Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 03/10/2021. Claims 1-14 are pending in this application. Claims 1, 7, 13 and 14 are independent claims. 

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the information processing device of the claim 1 is subject to software per se. The information processing device can be interpreted as software program without incorporating any hardware features such as a hardware processor or a memory as the device can be interpreted as “procedure, design or plan” according to the dictionary with BRI. The dependent claims 2-6 are also rejected for incorporating the deficiency of their independent claim 1.

https://www.merriam-webster.com/dictionary/device

4. Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 1, 7, 13 and 14 recite an information processing device comprising: a data structure configured to share design information among a time chart, a flowchart, and a sequence program; and a processing portion, wherein the processing portion is configured to process the time chart, the flowchart, and the sequence program such that the time chart, the flowchart, and the sequence program link together, depending on the data structure.
The limitation of the claims 1, 7, 13 and 14 such as “share design information among a time chart, a flowchart, and a sequence program;”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “sharing” in the context of this claim encompasses the users manually sharing or receiving/providing design information such as a time chart, a flow chart and a sequence program. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The limitation of the claims 1, 7, 13 and 14 such as “wherein the processing portion is configured to process the time chart, the flowchart, and the sequence program such that the time chart, the flowchart, and the sequence program link together, depending on the data structure”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing” in the context of this claim encompasses the users do some tasks (i.e. displaying, editing or removing…) with design information such as a time chart, a flow chart and a sequence program. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “a data structure configured to … and a processing portion”. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims 2-6 and 8-12 are also rejected for incorporating the deficiency of their independent claims 1 and 7 respectively. 


Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 2, 3, 5, 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding the claim limitation of the claims 2 and 8, “the processing portion changes the time chart and/or the flowchart and/or the sequence program that have/has not been changed, in accordance with the change, depending on the data structure.”, it’s not clear whether the processing portion changes the time chart and the sequence program together or either one of them.
Regarding the claim limitation of the claims 3 and 9, “generate the flowchart by using the data structure and the time chart, and/or generate the time chart by using the data structure and the flowchart, and/or generate the sequence program by using the data structure and the flowchart, and/or generate the flowchart by using the data structure and the sequence program”, it’s not clear whether the processing portion generates the time chart, the flow chart and the sequence program together or just one or two of them.
Regarding the claim limitation of the claims 5 and 11, “wherein the design information comprises a stepper configuration table and/or an I/O table and/or controller- control-module management table and/or an error table.”, it’s not clear whether the design information comprises a stepper configuration table, I/O table and controller-module management table and error table altogether or one of them.


Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9. Claims 1, 6, 7 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dangelo (US Patent 5907494), in view of Seri (US PGPub 20110102617), and further in view of Sakagami (US PGPub 20100049337).

As per Claim 1. Dangelo teaches of an information processing device comprising: a data structure configured to share design information [among a time chart, a flowchart, and a sequence program]; a processing portion, and wherein the processing portion is configured to process … [design information], depending on the data structure. (Col, 2, lines 40-50, providing means for specific point tools to exchange and share design information without requiring custom programming. According to the invention, this is accomplished by providing a hardware-independent and operating system-independent computer-aided design operating system preferably expressed in machine-independent object code. Data structures and their methods are encapsulated in a class library for use in exchanging design information between heterogenous computers in a distributed computing environment. Col 5, lines, 14-19, The interface layer 36 also comprises a mix of data structures (not shown) implicit in the shared memory space 38 and the database 39 for sharing design information among various point tools 43. Most of these data structures and protocols are point tool-specific or vendor-proprietary.)
Dangelo does not specifically teaches however Seri teaches of design information among a flowchart and a sequence program; wherein the processing portion is configured to process the flowchart, and the sequence program such that the flowchart, and the sequence program link together, [depending on the data structure]. (Figs 11-12 and Par 62, It is to be noted that the processor 20 has a function to synthesize a flowchart shown by a processing sequence program transmitted from a control section 100, an imaged image transmitted from the image input section 16, and the like for making these displayed on one screen of the monitor 40. Par 81, Upon completion of creating the flowchart, setting the parameter values and setting of the registered image in this manner, the created flowchart is converted into setting data (processing sequence program) interpretable by the controller 10.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add design information among a flowchart and a sequence program; the processing portion is configured to process the flowchart, and the sequence program such that the flowchart, and the sequence program link together, as conceptually seen from the teaching of Seri, into that of Dangelo because this modification can help design and process the flow chart and sequence program using the sequential process information. 
Neither Dangelo nor Seri specifically teaches, however Sakagami teaches of design information among a time chart and a sequence program; wherein the processing portion is configured to process the time chart and the sequence program such that the time chart and the sequence program link together, (Par 5, The present invention has been devised in view of the above and it is an object of the present invention to obtain a peripheral device of a programmable logic controller and an automatic verification method for a program that can highly accurately execute verification of a sequence program created based on a time chart. It is also an object of the present invention to obtain a peripheral device of a programmable logic controller and an automatic verification method for a program that can detect the shift of a tracing result, which is obtained when a sequence program is actually executed, from the time chart due to elapse of time. Par 7, when the verification of a sequence program created from a time chart is performed, tracing is executed and a tracing result after optimization)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add design information among a time chart and a sequence program; wherein the processing portion is configured to process the time chart and the sequence program such that the time chart and the sequence program link together, as conceptually seen from the teaching of Sakagami, into that of Dangelo and Seri because this modification can help design and process the time chart and sequence program using the sequential process information.

As per Claim 6, Dangelo does not specifically teaches however Seri teaches of The information processing device according to claim 1, further comprising: a second input-processing portion configured to edit the flowchart; and a third input-processing portion configured to edit the sequence program. (Figs 11-12 and Par 62, It is to be noted that the processor 20 has a function to synthesize a flowchart shown by a processing sequence program transmitted from a control section 100, an imaged image transmitted from the image input section 16, and the like for making these displayed on one screen of the monitor 40. Par 81, Upon completion of creating the flowchart, setting the parameter values and setting of the registered image in this manner, the created flowchart is converted into setting data (processing sequence program) interpretable by the controller 10. Thus, it’s obvious to edit or update flow chart as necessary and sequence program being converted or transformed according to the updated flow chart.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add design information among a flowchart and a sequence program; the processing portion is configured to process the flowchart, and the sequence program such that the flowchart, and the sequence program link together, as conceptually seen from the teaching of Seri, into that of Dangelo because this modification can help design and process the flow chart and sequence program using the sequential process information. 
	Neither Dangelo nor Seri specifically teaches, however Sakagami teaches of a first input-processing portion configured to edit the time chart; (Par 7, when the verification of a sequence program created from a time chart is performed, tracing is executed and a tracing result after optimization. Thus, it’s obvious to edit or update time chart as necessary.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add design information among a time chart and a sequence program; wherein the processing portion is configured to process the time chart and the sequence program such that the time chart and the sequence program link together, as conceptually seen from the teaching of Sakagami, into that of Dangelo and Seri because this modification can help design and process the time chart and sequence program using the sequential process information.

Re Claim 7, it is the method claim, having similar limitations of claim 1. Thus, claim 8 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 12, it is the method claim, having similar limitations of claim 6. Thus, claim 12 is also rejected under the similar rationale as cited in the rejection of claim 6.

Re Claim 13, it is the product claim, having similar limitations of claim 1. Thus, claim 13 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 14, it is another method claim, having similar limitations of claim 1. Thus, claim 14 is also rejected under the similar rationale as cited in the rejection of claim 1.

10. Claims 2, 3, 4, 8, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dangelo (US Patent 5907494), in view of Seri (US PGPub 20110102617), in view of Sakagami (US PGPub 20100049337), and further in view of Oonishi (US PGPub 20150066203).

As per Claim 2, none of Dangelo, Seri and Sakagami specifically teaches, however Oonishi teaches of the information processing device according to claim 1, wherein if any of the time chart, the flowchart, and the sequence program is changed, the processing portion changes the time chart and/or the flowchart and/or the sequence program that have/has not been changed, in accordance with the change, depending on the data structure. (Par 7, if the system structure or machining instructions are changed even partially, the control of the entire sequence program needs to be changed, thereby expending much effort.  And Par 9, Although the sequence programs for controlling a plurality of paths need to be coordinated with each other to achieve cooperation between the plurality of paths as described above, the creation of the coordinated sequence programs is difficult. In addition, since the coordinated sequence programs need to be changed when the system structure is changed, a lot of time needs to be spent each time the system structure is changed.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add if any of the time chart, the flowchart, and the sequence program is changed, the processing portion changes the time chart and/or the flowchart and/or the sequence program that have/has not been changed, in accordance with the change, depending on the data structure, as conceptually seen from the teaching of Oonishi, into that of Dangelo, Seri and Sakagami because this modification can help design and process the time chart, the flow chart or sequence program using the sequential process information and data structure.

As per Claim 3, none of Dangelo, Seri and Sakagami specifically teaches, however Oonishi teaches of The information processing device according to claim 1, wherein the processing portion is configured to generate the flowchart by using the data structure and the time chart, and/or generate the time chart by using the data structure and the flowchart, and/or generate the sequence program by using the data structure and the flowchart, and/or generate the flowchart by using the data structure and the sequence program. (Par 7, if the system structure or machining instructions are changed even partially, the control of the entire sequence program needs to be changed, thereby expending much effort.  And Par 9, Although the sequence programs for controlling a plurality of paths need to be coordinated with each other to achieve cooperation between the plurality of paths as described above, the creation of the coordinated sequence programs is difficult. In addition, since the coordinated sequence programs need to be changed when the system structure is changed, a lot of time needs to be spent each time the system structure is changed.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add generating the flowchart by using the data structure and the time chart, and/or generate the time chart by using the data structure and the flowchart, and/or generate the sequence program by using the data structure and the flowchart, and/or generate the flowchart by using the data structure and the sequence program, as conceptually seen from the teaching of Oonishi, into that of Dangelo, Seri and Sakagami because this modification can help design and process the time chart, the flow chart or sequence program using the sequential process information and data structure.

As per Claim 4, none of Dangelo, Seri and Sakagami specifically teaches, however Oonishi teaches of The information processing device according to claim 3, wherein if a generated sequence program is changed, the processing portion generates the data structure that corresponds to the changed sequence program, in accordance with the changed sequence program. (Par 7, if the system structure or machining instructions are changed even partially, the control of the entire sequence program needs to be changed, thereby expending much effort.  And Par 9, Although the sequence programs for controlling a plurality of paths need to be coordinated with each other to achieve cooperation between the plurality of paths as described above, the creation of the coordinated sequence programs is difficult. In addition, since the coordinated sequence programs need to be changed when the system structure is changed, a lot of time needs to be spent each time the system structure is changed.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add if a generated sequence program is changed, the processing portion generates the data structure that corresponds to the changed sequence program, in accordance with the changed sequence program, as conceptually seen from the teaching of Oonishi, into that of Dangelo, Seri and Sakagami because this modification can help design and process the time chart, the flow chart or sequence program using the sequential process information and data structure.

Re Claim 8, it is the method claim, having similar limitations of claim 2. Thus, claim 8 is also rejected under the similar rationale as cited in the rejection of claim 2.

Re Claim 9, it is the method claim, having similar limitations of claim 3. Thus, claim 9 is also rejected under the similar rationale as cited in the rejection of claim 3.

Re Claim 10, it is the method claim, having similar limitations of claim 4. Thus, claim 10 is also rejected under the similar rationale as cited in the rejection of claim 4.

11. Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dangelo (US Patent 5907494), in view of Seri (US PGPub 20110102617), in view of Sakagami (US PGPub 20100049337), and further in view of Enokido (US Patent 6243835).

As per Claim 5, none of Dangelo, Seri and Sakagami specifically teaches, however Enokido teaches of the information processing device according to claim 1, wherein the design information comprises a stepper configuration table and/or an I/O table and/or controller- control-module management table and/or an error table. (Col 11, lines 21 -30, The table of the input-output information definition list (see FIG. 10) of the design information is searched by using these form ID's as keys. FIG. 10 is a diagram showing an example of an input-output information definition list;)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the design information comprises a stepper configuration table and/or an I/O table and/or controller- control-module management table and/or an error table, as conceptually seen from the teaching of Enokido, into that of Dangelo, Seri and Sakagami because this modification can help design and process the time chart, the flow chart or sequence program using the sequential process information and data structure.

Re Claim 11, it is the method claim, having similar limitations of claim 5. Thus, claim 11 is also rejected under the similar rationale as cited in the rejection of claim 5.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193